¶33 (concurring) — The majority holds that self-represented lawyers are “representing a client” under RPC 4.2(a) and therefore may not contact a represented party. But it refrains from sanctioning Haley, implicitly holding that the scope of RPC 4.2(a) is ambiguous. I concur only in the result, because the majority incorrectly construes RPC 4.2(a). The plain language of RPC 4.2(a) exempts self-represented lawyers. And the rule of lenity requires strict and narrow construction of an ambiguous penal statute. We must apply RPC 4.2(a) prospectively just as we apply it today.
Sanders, J.
I. The Plain Language of RPC 4.2(a) Permits Self-Represented Lawyers To Contact Represented Parties
¶34 Court rules like the Code of Professional Responsibility “are subject to the same principles of construction as are statutes.” In re Disciplinary Proceeding Against McGlothlen, 99 Wn.2d 515, 522, 663 P.2d 1330 (1983). Thus, when interpreting a rule, we give “the words their ordinary meaning, reading the language as a whole and seeking to give effect to all of it.” Heinemann v. Whitman County Dist. Court, 105 Wn.2d 796, 802, 718 P.2d 789 (1986). If the plain language of the rule is unambiguous, additional interpretation is unnecessary. See Nevers v. Fireside, Inc., 133 *345Wn.2d 804, 815, 947 P.2d 721 (1997); Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682-87, 80 P.3d 598 (2003).
¶35 The plain language of RPC 4.2(a) unambiguously exempts self-represented lawyers. “In representing a client, a lawyer shall not communicate about the subject of the representation with a party the lawyer knows to be represented by another lawyer in the matter, unless the lawyer has the consent of the other lawyer or is authorized by law to do so.” RPC 4.2(a) (emphasis added). A “client” is “a person who consults or engages the services of a legal advisor,” Webster’s Third New International Dictionary 422 (2002), or a “person or entity that employs a professional for advice or help in that professional’s line of work.” Black’s Law Dictionary 271 (8th ed. 2004). In other words, a “client” is a third party who engages a lawyer. Because self-represented lawyers have no client, see Somers v. Statewide Grievance Comm., 245 Conn. 277, 287, 715 A.2d 712 (1998), under RPC 4.2(a), they may contact a represented party.
¶36 The majority concedes that RPC 4.2(a) applies only when a lawyer is “representing a client” but nonetheless construes it to cover self-represented lawyers. Majority at 338. Apparently, the majority concludes that self-represented lawyers are “employing or engaging themselves for advice, help, or services.” Id. at 335.
¶37 This ingenious bit of legal fiction illustrates the wisdom of avoiding interpretations “conceivable in the metaphysical sense” when the plain language of a statute “is both necessary and sufficient.” Burton v. Lehman, 153 Wn.2d 416, 423, 103 P.3d 1230 (2005). Assuming that a self-represented lawyer represents a “client” certainly produces the majority’s preferred outcome. Unfortunately, it does so only at the expense of coherence. Lawyers cannot retain themselves any more than pro se litigants can claim legal malpractice or ineffective assistance of counsel. See, e.g., Faretta v. California, 422 U.S. 806, 834 n.46, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975) (holding that “a defendant who elects to represent himself cannot thereafter complain *346that the quality of his own defense amounted to a denial of ‘effective assistance of counsel’ ”); State v. DeWeese, 117 Wn.2d 369, 379, 816 P.2d 1 (1991); Gall v. Parker, 231 F.3d 265, 320 (6th Cir. 2000). Undoubtedly, wise lawyers follow their own counsel. But it is a neat trick indeed to advise oneself.
¶38 The majority’s claim to follow an emerging majority rule is unavailing. Indeed, it cites decisions from six states concluding that self-represented lawyers are their own clients. See In re Segall, 117 Ill. 2d 1, 509 N.E.2d 988, 109 Ill. Dec. 149 (1987); Comm, on Legal Ethics v. Simmons, 184 W. Va. 183, 399 S.E.2d 894 (1990); Sandstrom v. Sandstrom, 880 P.2d 103 (Wyo. 1994); Runsvold v. Idaho State Bar, 129 Idaho 419, 925 P.2d 1118 (1996); Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d 241 (Tex. App. 1999); In re Discipline of Schaefer, 117 Nev. 496, 25 P.3d 191 (2001). But none offers any more convincing rationale for this curious conclusion than the majority. Conclusory statements cannot substitute for legal reasoning, and another court’s error cannot justify our own.
f39 Likewise, the majority’s reliance on the “purpose” of RPC 4.2(a) is misplaced. As the author of the court rules, we are “in a position to reveal the actual meaning which was sought to be conveyed.” Heinemann, 105 Wn.2d at 802. But in the interest of certainty and consistency, we approach them “as though they had been drafted by the Legislature.” Id. Whatever the purpose of RPC 4.2(a), it cannot extend to persons and actions its plain language excludes. We may not expand the scope of a rule by fiat. If we conclude that self-represented lawyers should not contact represented parties, we should simply rewrite the rule to clearly prohibit that conduct. Other states have already done so. Compare Cal. RPC 2-100 discussion f 2 (explicitly permitting self-represented lawyers to contact represented parties) with In re Conduct of Smith, 318 Or. 47, 53 n.5, 861 P.2d 1013 (1993) (noting that DR 7-102, Oregon’s equivalent to RPC 4.2, “was amended effective January 1991, to add the phrase, ‘or in representing the lawyer’s *347own interests’ ”). Lawyers should not have to read slip opinions to divine their professional obligations.
II. The Rule op Lenity Requires a Construction of RPC 4.2(a) Exempting Self-Represented Lawyers
¶40 Even assuming that the plain language of RPC 4.2(a) is somehow ambiguous, the rule of lenity requires a strict and narrow construction exempting self-represented lawyers. The rule of lenity is a venerable canon of statutory interpretation, requiring courts “to interpret ambiguous criminal statutes in the defendant’s favor.” In re Pers. Restraint of Stenson, 153 Wn.2d 137, 149 n.7, 102 P.3d 151 (2004). See also United States v. Enmons, 410 U.S. 396, 411, 93 S. Ct. 1007, 35 L. Ed. 2d 379 (1973) (“This being a criminal statute, it must be strictly construed, and any ambiguity must be resolved in favor of lenity.”); Bell v. United States, 349 U.S. 81, 83, 75 S. Ct. 620, 99 L. Ed. 905 (1955) (holding “ambiguity should be resolved in favor of lenity”). While the Rules of Professional Conduct are only “quasi-criminal,” In re Discipline of Little, 40 Wn.2d 421, 430, 244 P.2d 255 (1952), the rule of lenity applies to both criminal and quasi-criminal statutes. Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498-99, 102 S. Ct. 1186, 71 L. Ed. 2d 362 (1982). The deciding factor is the nature of the sanction imposed.
¶41 As a general rule, courts apply the rule of lenity to any statute imposing penal sanctions. See, e.g., Kahler v. Kernes, 42 Wn. App. 303, 308, 711 P.2d 1043 (1985) (applying rule of lenity to civil statute imposing penal sanction). “We are mindful of the maxim that penal statutes should be strictly construed.” United States v. Cook, 384 U.S. 257, 262, 86 S. Ct. 1412,16 L. Ed. 2d 516 (1966). And see Roberta S. Karmel, Creating Law at the Securities and Exchange Commission: The Lawyer as Prosecutor, 61 Law & Contemp. Probs. 33, 34 n.6 (1998) (noting that courts “have sometimes used the doctrine of lenity to interpret a statute narrowly in a civil case because the statute also has criminal sanctions”). A statute is penal if it “can be punished by impris*348onment and/or a fine” and remedial if it “provides for the remission of penalties and affords a remedy for the enforcement of rights and the redress of injuries.” State v. Eilts, 94 Wn.2d 489, 494 n.3, 617 P.2d 993 (1980).
¶42 The Rules of Professional Conduct are penal because they concern punishing an offender, not compensating a victim. Professional discipline “is punitive, unavoidably so, despite the fact that it is not designed for that purpose.” Little, 40 Wn.2d at 430. See also In re Ruffalo, 390 U.S. 544, 550, 88 S. Ct. 1222, 20 L. Ed. 2d 117 (1968) (noting that disbarment “is a punishment or penalty imposed on the lawyer”); In re Fordham, 423 Mass. 481, 668 N.E.2d 816, 824 (1996) (stating that disciplinary sanctions constitute a punishment or penalty); Stegall v. Miss. State Bar, 618 So. 2d 1291, 1294 (Miss. 1993); In re Disciplinary Proceeding Against Rentel, 107 Wn.2d 276, 282, 729 P.2d 615 (1986); Gay v. Va. State Bar, 239 Va. 401, 389 S.E.2d 470 (1990) (referring to lawyer sanctions as “punishments”); Comm. on Legal Ethics v. Hobbs, 190 W. Va. 606, 439 S.E.2d 629, 634 (1993) (considering what steps would “appropriately punish” the attorney); and People v. Senn, 824 P.2d 822, 825 (Colo. 1992) (holding that “disciplinary proceedings supplement the work of the criminal courts to maintain respect for the rule of law and protect the public”). See also Nguyen v. Dep’t of Health, 144 Wn.2d 516, 525, 29 P.3d 689 (2001) (characterizing medical discipline as “quasi-criminal” and penal); Commonwealth v. Lundergan, 847 S.W.2d 729, 731 (Ky. 1993) (finding Kentucky’s Legislative Ethics Act a “penal statute” to which “the 'rule of lenity’ is applicable”); Julie Rose O’Sullivan, Professional Discipline for Law Firms? A Response to Professor Schneyer’s Proposal, 16 Geo. J. Legal Ethics 1, 14 (2002) (noting that “disciplinary proceedings seek many of the aims of criminal law and employ similarly punitive and stigmatizing penalties”). While the “purpose of disciplining an attorney is not primarily to punish the wrongdoer,” In re Disciplinary Proceeding Against Selden, 107 Wn.2d 246, 253, 728 P.2d 1036 (1986) (emphasis added), punishment is an important *349purpose — and a necessary consequence — of professional discipline.
¶43 Courts have long recognized that disbarment is “penal in its nature” and subject to the rule of lenity. Moutray v. People, 162 Ill. 194, 198, 44 N.E. 496 (1896) (holding statutes authorizing disbarment must be “strictly construed, and not extended by implication to things not expressly within their terms”). See also Ruffalo, 390 U.S. at 550-51 (“Disbarment... is a punishment or penalty imposed on the lawyer” involving “adversary proceedings of a quasi-criminal nature.”); Charlton v. Fed. Trade Comm’n, 177 U.S. App. D.C. 418, 543 F.2d 903, 906 (1976); In re McBride, 602 A.2d 626, 640-41 (D.C. 1992) (applying rule of lenity to statute governing disbarment). The same holds for all other sanctions. “Because attorney suspension is a quasi-criminal punishment in character, any disciplinary rules used to impose this sanction on attorneys must be strictly construed resolving ambiguities in favor of the person charged.” United States v. Brown, 72 F.3d 25, 29 (5th Cir. 1995); In re Thalheim, 853 F.2d 383, 388 (5th Cir. 1988).
¶44 In his dissent, Chief Justice Alexander suggests that the Rules of Professional Conduct can tolerate a degree of vagueness. Dissent at 353-54. But RPC 4.2(a) is not vague. It is ambiguous. And the Rules of Professional Conduct certainly cannot tolerate ambiguity.
|45 A statute is ambiguous if it “refers to P, P can alternatively encompass either a or 6, and it is beyond dispute that the defendant did a” and vague if it “refers to X, but we cannot tell whether the disputed event is an X.” Lawrence M. Solan, Law, Language, and Lenity, 40 Wm. & Mary L. Rev. 57, 62, 78 (1998-99). No one disputes what Haley did: While representing himself, he contacted a represented party. The only question is whether the term “representing a client” encompasses self-represented lawyers, as well as lawyers representing third parties. And if the term “representing a client” is “susceptible to more than one reasonable meaning,” it is ambiguous. City of Seattle v. Guay, 150 Wn.2d 288, 300, 76 P.3d 231 (2003).
*350¶46 Courts routinely apply the rule of lenity to ambiguous statutes. See, e.g., United States v. Granderson, 511 U.S. 39, 114 S. Ct. 1259, 127 L. Ed. 2d 611 (1994) (applying lenity because statutory term ambiguous). And see generally Solan, supra, at 117-20. And the rule of lenity is peculiarly appropriate to the Rules of Professional Conduct. We have recognized that “in a disciplinary proceeding, all doubts should be resolved in favor of the attorney.” In re Disciplinary Proceeding Against Krogh, 85 Wn.2d 462, 483, 536 P.2d 578 (1975). See also In re Discipline of Little, 40 Wn.2d 421, 430, 244 P.2d 255 (1952). Because lawyers “are subject to professional discipline only for acts that are described as prohibited in an applicable lawyer code, statute, or rule of court,” courts “should be circumspect in avoiding overbroad readings or resorting to standards other than those fairly encompassed within an applicable lawyer code.” Restatement (Third) of the Law: The Law Governing Lawyers § 5 cmts. b, c at 49, 50 (2000). See also Bruce A. Green, The Criminal Regulation of Lawyers, 67 Fordham: L. Rev. 327, 387 (1998) (suggesting “courts should be more accommodating of professional norms than the restatement contemplates” when interpreting ambiguous rules of professional conduct). Application of the rule of lenity reflects that caution. It demands that we adopt the stricter, narrower construction, excluding self-represented lawyers.
III. Conclusion
¶47 The majority objects to the plain language of RPC 4.2(a) only because it believes that permitting self-represented lawyers to contact represented parties would violate the “purpose” of the rule. But the putative “spirit and intent” of a rule can trump only a “strained and unlikely” interpretation. State v. Wittenbarger, 124 Wn.2d 467, 485, 880 P.2d 517 (1994). And the plain language of RPC 4.2(a) is neither strained nor unlikely. It prohibits a lawyer representing a client — but not a self-represented lawyer— from contacting a represented party. As the majority con*351cedes, several commentators and courts have found the plain language of essentially identical rules entirely unambiguous. Majority at 336-38. See, e.g., Pinsky v. Statewide Grievance Comm., 216 Conn. 228, 236, 578 A.2d 1075 (1990); Cal. R. Prof. Cond. 2-100 discussion ¶ 2; and Restatement (Third) of the Law: The Law Governing Lawyers § 99 cmt. e at 73 (2000). We must not manufacture ambiguity and rely on legal fictions to arrive at a preferred result. Especially when we may simply write that result into law.
¶48 I therefore concur in result.